Title: From George Washington to Brigadier General François de Malmedy, 24 January 1777
From: Washington, George
To: Malmedy, François Lellorquis de

 

Sir
Morris Town Jany 24th 1777

Your Favor of 12 Inst. is now before me, & am Oblig’d to you for your kind Congratulations & professions of Service, which I have not the least reason to doubt—I some time ago heard of your Appointment to the Rank of Brigadr General in the State of Rhode Island, & am certain you will do every thing in your power to support the high Character given of you by Genl Lee & to convince those people that they have made a Judicious choice, but as this Nomination is entirely Colonial, am of Opinion the Congress will not Interfere in it, for some time at least. I can see no reason for the Disquietudes you mention, as the State of Rhode Island (I’m sure) have too much Gratitude to suffer any Gentleman whom they have once appoint’d, & fills it with Honor, to Sink in the Eye of the World, by afterwards accepting any Commission which may be the least Degradation of his Rank—Your Letter to Martinico I have Inclos’d to Mr Morris of Philadelphia, as the Safest mode of Conveyance. I am Sir Yr mo: Obedt Servt

Go: Washington

